Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

With respect to claim 20, the examiner is considering the structure for the means for polling blacklisted hierarchical system components, means for removing blacklisted hierarchical system components, means for comparing blacklisted hierarchical components, and means for removing the higher-level blacklisted hierarchical system, as the blacklist engine 556 of fig. 5 and described in pars. 78-84 of Applicant’s specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su, US PG Pub 2021/271418.
With respect to claim 1, Su teaches a system, comprising: 
, in par. 51, the SSDs; 
a plurality of storage nodes, wherein each storage node of the plurality of storage nodes includes a node group of storage elements from the plurality of storage elements, in par. 51, where each SSD comprises a storage node; and 
a blacklist engine configured to: identify, based on at least one failed storage request event, blacklisted storage elements among the plurality of storage elements, in pars. 61-62 where a failed disk is added to a failure disk pool. Also see par. 72 which describes the failed/blacklisted SSDs as part of the failure disk pool; 
aggregate the blacklisted storage elements for the node group of each storage node from the plurality of storage nodes, in pars. 61-62, where the failed SSD comprises the aggregated blacklisted storage elements; 
perform an evaluation of the aggregated blacklisted storage elements relative to a first level threshold, wherein the first threshold level is less than all storage elements in a selected node group, in pars. 61-62, where there is one failed SSD, so in this example, the threshold is zero, and one failed SSD exceeds the zero threshold; and 
identify, based on the evaluation of the aggregated blacklisted storage elements, the storage elements in the selected node group as blacklisted, in pars. 61-62 and 72.
Claim 10 is a computer-implemented method corresponding to claim 1, and is rejected using similar logic.

Allowable Subject Matter
Claim 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: It is known in the prior art of record to teach blacklisting a storage element after it fails.  See the rejection of claim 1 above, and the Su reference. However Su only teaches the base case of one storage element being blacklisted, and does not include the case of multiple storage elements required or a hierarchy threshold and therefore cannot teach the aggregating, evaluating, identifying and determining steps of independent claim 19.  Su and the prior art of record fails to teach means for identifying, based on failed storage request events, blacklisted storage elements among the plurality of storage elements, means for aggregating blacklisted storage elements for each hierarchical system component of the plurality of hierarchical system components, means for evaluating the aggregated blacklisted storage elements for each hierarchy level against a selected hierarchy threshold for that hierarchy level, wherein the selected hierarchy threshold is less than all storage elements configured for access through a corresponding hierarchical system component, means for identifying as blacklisted, based on the aggregated blacklisted storage elements for the corresponding hierarchical system component exceeding a hierarchy threshold for a hierarchy level of the corresponding hierarchical system component, storage elements configured for access through the corresponding hierarchical system component, and means for determining alternative target storage elements for storage requests to blacklisted storage elements.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Claims 2-9 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With respect to independent claims 1 and 10, Su only teaches the base case of one storage element being blacklisted, and does not include the case of multiple storage elements required, hierarchical addresses, or a hierarchy threshold. Claims 2-9 and 11-18 depend from claims 1 and 10, respectively, and require one or more of multiple storage elements, hierarchical addresses, and/or a hierarchy threshold, and thus are not taught by Su or the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136